                                                                                   Case 4:15-cv-05120-HSG Document 73 Filed 05/11/20 Page 1 of 2



                                                                             1
                                                                             2
                                                                             3
                                                                             4
                                                                             5
                                                                             6
                                                                             7
                                                                             8                                   UNITED STATES DISTRICT COURT

                                                                             9                                  NORTHERN DISTRICT OF CALIFORNIA

                                                                            10                                         OAKLAND DIVISION

                                                                            11
                                                                                 BRUCE ANDERSON, JOHN WILSON,                 Case No. 4:15-cv-05120-HSG
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (415) 875-8500 • FAX: (415) 986-2157




                                                                            12 ROBERT AUSTIN AND CALIFORNIA
                                                                                 ADVOCATES FOR NURSING HOME
                                      101 MONTGOMERY STREET

                                       SAN FRANCISCO, CA 94104




                                                                            13 REFORM, A CALIFORNIA NON-PROFIT                [PROPOSED] ORDER GRANTING MOTION
                                                                                 CORPORATION,                                 FOR ADMINISTRATIVE RELIEF FOR
                                              11TH FLOOR




                                                                            14                                                LEAVE TO FILE AMICUS CURIAE BRIEF
                                                                                                  Plaintiffs,                 OF CALIFORNIA ASSOCIATION OF
                                                                            15                                                HEALTH FACILITIES
                                                                                             v.                                (as modified)
                                                                            16
                                                                                 MARK GHALY, IN HIS OFFICIAL
                                                                            17 CAPACITY AS SECRETARY OF THE
                                                                                 CALIFORNIA DEPARTMENT OF
                                                                            18 HEALTH AND HUMAN SERVICES,
                                                                            19                    Defendant.

                                                                            20
                                                                            21
                                                                            22
                                                                            23
                                                                            24
                                                                            25
                                                                            26
                                                                            27
                                                                            28
                                                                                                                               1                           4:15-cv-05120-HSG
                                                                                    ORDER GRANTING MOTION FOR ADMINISTRATIVE RELIEF FOR LEAVE TO FILE
                                                                                                         AMICUS CURIAE BRIEF
                                                                                 5960739.3
                                                                                   Case 4:15-cv-05120-HSG Document 73 Filed 05/11/20 Page 2 of 2



                                                                             1               Upon consideration of the Motion of the California Association of Health Facilities for

                                                                             2 Administrative Relief for Leave to File Amicus Curiae Brief in support of Defendant’s
                                                                             3 Opposition to Plaintiffs’ Motion for Partial Summary Judgment, and the entire record herein, it is
                                                                             4 hereby
                                                                             5               ORDERED that the Motion is GRANTED, and it is

                                                                             6               FURTHER ORDERED that the Brief of California Association of Health Facilities as

                                                                             7 Amicus Curiae in Support of Defendant’s Opposition to Plaintiffs’ Motion for Partial Summary
                                                                             8 Judgment is
                                                                                        bedeemed   to have
                                                                                           e-filed on      been filed
                                                                                                      the docket      and served via CM/ECF on the date of this Order.
                                                                                                                 by counsel.

                                                                             9
                                                                                 Dated: 5/11/2020
                                                                                        May ____, 2020
                                                                            10
                                                                                                                                      Honorable Haywood S. Gilliam, Jr.
                                                                            11
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (415) 875-8500 • FAX: (415) 986-2157




                                                                            12
                                      101 MONTGOMERY STREET

                                       SAN FRANCISCO, CA 94104




                                                                            13
                                              11TH FLOOR




                                                                            14
                                                                            15
                                                                            16
                                                                            17
                                                                            18
                                                                            19
                                                                            20
                                                                            21
                                                                            22
                                                                            23
                                                                            24
                                                                            25
                                                                            26
                                                                            27
                                                                            28
                                                                                                                                      2                                4:15-cv-05120-HSG
                                                                                    ORDER GRANTING MOTION FOR ADMINISTRATIVE RELIEF FOR LEAVE TO FILE
                                                                                                         AMICUS CURIAE BRIEF
                                                                                 5960739.3
